IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

DONALD W. GREELEY and BESSIE L.)                   No. 75036-4-I
GREELEY, husband and wife,     )                                                        ~     c’   -~




                      Respondents,          )                                           ~
                                                                                        t~’
                                            I                                           :~:
            v.                              )                                           ~
                                            )                                           C~)   C)-~
FRANK A. MINNICK and JANE                   )
DOE MINNICK, husband and wife,              )      UNPUBLISHED OPINION
                                            )
                      Appellants.           )      FILED: June 20, 2016


      VERELLEN, C.J.    —   A stipulation to arbitrate a dispute under Superior Court

Mandatory Arbitration Rules (MAR) that modifies the nature and scope of judicial

review under those rules is void. The parties here stipulated to arbitrate their dispute

pursuant to state and local superior court rules for mandatory arbitration, but provided

for appellate review only as to errors of law “in the same procedure as appeals from

Courts of Limited Jurisdiction.”1 The sole appeal of an adverse ruling from

mandatory arbitration under the MAR is a trial de novo in superior court. But the

parties’ stipulation precluded the aggrieved party from seeking a trial de novo.

Therefore, we conclude the parties’ stipulation is void, and we dismiss this appeal.




       1   Clerk’s Papers (CP) at 15.
No. 75036-4-1/2

                                         FACTS

       In May 2012, the Greeleys sued Frank Minnick in Pierce County Superior

Court to quiet title to a disputed parcel of land. In October 2013, the parties agreed

to submit the action to arbitration “pursuant to The State and Local Superior Court

Rules for Mandatory Arbitration.”2 The stipulation also provided that the “decision of

the arbitrator shall be final and binding as to any facts determined, but shall be

appealable to the Superior Court only as to errors as a matter of law (record review in

the same procedure as appeals from Courts of Limited Jurisdiction).”3 And “should

either party appeal on issues as a matter of law, the matter may be scheduled to be

heard by motion, as would a proceeding from a ruling from a court of limited

jurisdiction.”4 The superior court approved the stipulation.

       The arbitrator heard testimony from both parties and reviewed exhibits. By

letter ruling, the arbitrator concluded the Greeleys “prevailed on the claim of

ownership by Adverse Possession” and the “60’ easement remains in place.”5

Minnick appealed from the arbitration award to superior court. The superior court

applied the standards for a RALJ appeal. The court entered an order and a judgment

upholding the arbitration award, adopting the arbitrator’s findings and conclusions.

       Minnick appeals from the superior court’s order and judgment.




       2   CP at 15.
       ~ CP at 15-16.
       ~ CP at 16.
       5CPat25,1J19.


                                            2
No. 75036-4-1/3

                                       ANALYSIS

       The dispositive issue here is whether the parties’ stipulation is void. We

conclude it is.

        Disputes “involving claims of $50,000 or less” are subject to mandatory

arbitration under the MAR.6 The parties’ quiet title dispute was not initially subject to

arbitration under chapter 7.06 RCW.7 But “parties can subject themselves to the

MAR by stipulation.”8 Such stipulated arbitrations are governed by chapter 7.06

RCW.9

        The parties stipulated to arbitrate all claims pursuant to “The State and Local

Superior Court Rules for Mandatory Arbitration.”1° The stipulation stated:

        The decision of the arbitrator shall be final and binding as to any facts
        determined, but shall be appealable to the Superior Court only as to
        errors as a matter of law (record review in the same procedure as
        appeals from Courts of Limited Jurisdiction).

                SHOULD EITHER PARTY APPEAL ON ISSUES AS A
        MATTER OF LAW, THE MATTER MAY BE SCHEDULED TO BE
        HEARD BY MOTION, AS WOULD A PROCEEDING FROM A RULING
        FROM A COURT OF LIMITED JURlSDlCTION.~11~

Because the parties stipulated to enter arbitration governed by the MAR, those rules

applied “in their entirety, except as otherwise agreed under [MAR 8.1(a)].”12

        6    PIERcE COUNTY LOCAL MANDATORY ARBITRATION RULE (PCLMAR) 1.1(a); see
aLso PCLMAR 1.2.
      ~ See RCW 7.06.020(1) (limiting those civil actions “where the sole relief
sought is a money judgment” to mandatory arbitration); see also MAR 1.1, 1.2.
      8 In re Smith-Bartlett, 95 Wn. App. 633, 637, 976 P.2d 173 (1999).

        ~ MAR 1.2(3); MAR 8.1(b).
        10   CP at 15.
        11   CP at 15-16.
        12   MAR 8.1(b).


                                             3
No. 75036-4-1/4

MAR 8.1(a) governs ‘the conduct of the arbitration proceedings”13 and “does not

purport to permit the parties to alter the procedural mechanisms for reviewing an

arbitrator’s award.”14 Parties cannot “circumvent the normal process of review by

stipulation” by limiting the scope of review of an arbitration award.15 The “sole way to

appeal an erroneous ruling from mandatory arbitration is the trial de novo.”16

       Minnick acknowledges that the parties’ stipulation created a “hybrid’

arbitration and appeal process.”7 Schneider v. Setzer forecloses the parties’

stipulation to arbitrate under the MAR but without an appeal by trial de novo in

superior court.18 In Schneider, the parties stipulated to submit their dispute to

mandatory arbitration under the MAR. The stipulation expressly waived the right to a

trial de novo and allowed an appeal of the arbitrator’s award directly to the

Washington State Court of Appeals only as to errors of law.19 By agreement, the

parties attempted to circumvent the normal court process following mandatory




       13   (Emphasis added.)
       14  Schneider v. Setzer, 74 Wn. App. 373, 376, 872 P.2d 1158 (1994); see also
DahI v. Parquet & Colonial Hardwood Floor Co., Inc., 108 Wn. App. 403, 408, 30
P.3d 537 (2001) (“Subsection (a) refers to the conduct of the arbitration proceeding
rather than to judicial review or other forms of judicial relief.”).
        15 Schneider, 74 Wn. App. at 376-77; see also Barnett v. Hicks, 119 Wn.2d
151, 161, 829 P.2d 1087 (1992) (litigants can neither stipulate to jurisdiction nor
create their own boundaries of review).
        16 Malted Mousse, Inc. v. Steinmetz, 150 Wn.2d 518,529,79 P.3d 1154
(2003).
        17 Appellant’s Reply Br. at 2; see also k~. at 7 (acknowledging the “procedural
problems that the stipulation has admittedly triggered”).
        18 74 Wn. App. 373, 872 P.2d 1158 (1994).

       19   Schneider, 74 Wn. App. at 375.


                                             4
No. 75036-4-1/5

arbitration. The Schneider court concluded parties cannot stipulate to circumvent a

trial de novo under chapter 7.06 RCW.2°

       As in Schneider, by waiving the right to a trial de novo and allowing the

aggrieved party to appeal “to the Superior Court only as to errors as a matter of

law,”21 the parties’ stipulation altered the nature and scope of judicial review of an

MAR arbitration award. When parties stipulate to arbitrate under the MAR but waive

a trial de novo, such a stipulation is void.22   23


       Alternatively, even if we reviewed for errors of law, Minnick does not establish

any. The arbitrator interpreted RCW 7.28.070 as not requiring, for adverse

possession purposes, the common law elements of hostility and exclusivity. And the

arbitrator found that, even if the statute did require hostility and exclusivity, the

Greeleys’ “use would still ripen into adverse possession, given that the property is

subject to an easement which would impact the expected use of an owner.”24




       20kiat380.
       21 CP at 16.

       22  Schneider, 74 Wn. App. at 380 (holding that “the parties’ stipulation to waive
trial de novo and seek immediate review in the court of appeals is not authorized by
MAR 8.1 and is void”); see also Steinmetz, 150 Wn.2d at 522 (mandatory arbitration
under chapter 7.06 RCW grants parties the right to a trial de novo); In re Smith-
Bartlett, 95 Wn. App. at 638 (parties’ stipulation to the MAR “require[s] review by trial
de novo on demand by an aggrieved party”).
        23 Minnick claims that, even if the stipulation to arbitrate is void, we should
remand for a trial de novo. But we follow Schneider and therefore must dismiss this
appeal.
        24 CP at 25, ~ 19. To the extent this issue presents a mixed question of law
and fact, Minnick has failed to provide an adequate record to review this issue.
Fahndrich v. Williams, 147 Wn. App. 302, 307, 194 P.3d 1005 (2008) (appellant’s
burden to provide an adequate record on appeal).


                                                 5
No. 75036-4-1/6

                                    CONCLUSION

      We conclude the parties’ stipulation to arbitrate is void under Schneider.

Therefore, we dismiss the appeal.




WE CONCUR:




                                          6